362 S.W.3d 489 (2012)
George MOORE, Appellant,
v.
TREASURER OF MISSOURI AS CUSTODIAN OF SECOND INJURY FUND, Respondent.
No. ED 97248.
Missouri Court of Appeals, Eastern District, Division One.
March 20, 2012.
Louise R. Ryterski, St. Charles, MO, for appellant.
Chris Koster, Atty. Gen., Barbara L. Toepke, St. Louis, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
George Moore appeals from a decision by the Labor and Industrial Relations Commission awarding him workers' compensation benefits. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The: decision is affirmed. Rule 84.16(b).